Citation Nr: 1536926	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  05-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the VA Regional Office (RO) in Columbia, South Carolina. 

In January 2012, the Board denied the claim for service connection for a gastrointestinal disability.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims.  In a May 2013 Memorandum Decision, the Court, vacated the Board's denial of the claim of service connection for a gastrointestinal disability and remanded the matter to the Board.  In October 2013 and March 2015, the Board remanded the claim to the RO in accordance with the Court's decision.

The issue of entitlement to service connection for a heart disability has been raised by the record and the Board has referred that issue in decisions dated January 2010, October 2013, April 2014, and March 2015, but this issue has yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

On August 17, 2015, the Veteran submitted correspondence to the Board indicating that he requested a video hearing to determine all claims of benefits due to exposure to herbicides while serving in Vietnam.  

There is no indication from the record that the Veteran has been scheduled for a hearing before the Board in connection with this appeal.  Because videoconference hearings before the Board and hearings at the RO before the Board are scheduled by the RO, a remand is required for the hearing to be scheduled.  38 C.F.R. § 20.704 (2015)

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before the Board.  Notify the appellant and representative in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

